COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Beales and Malveaux
UNPUBLISHED


              Argued at Richmond, Virginia


              ARIEN PRESCOTT POLLARD
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1137-18-2                               JUDGE MARY BENNETT MALVEAUX
                                                                                 JUNE 18, 2019
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF APPOMATTOX COUNTY
                                              S. Anderson Nelson, Judge

                               Kemper M. Beasley, III, for appellant.

                               Leah A. Darron, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Arien Prescott Pollard (“appellant”) was convicted of grand larceny, in violation of Code

              § 18.2-95, and grand larceny of a firearm, in violation of Code § 18.2-95.1 On appeal, he argues

              that the trial court erred in denying his motion to strike the second-charged larceny under the single

              larceny doctrine. For the following reasons, we affirm.

                                                        I. BACKGROUND

                     On the evening of June 16, 2017, Elizabeth Iannaco and her boyfriend, Nathan Owen,

              held a party at their residence, located on Old Grist Mill Road in Appomattox County. About an

              hour into the party, police arrived and told them to shut down the party, and they complied.

              Everyone left except for a few friends.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Appellant was also convicted of burglary, in violation of Code § 18.2-89, and robbery,
              in violation of Code § 18.2-58. Appellant challenged these convictions in his petition for appeal
              to this Court. This Court denied the assignment of error relating to the burglary and robbery
              convictions in a one-judge per curiam order.
       About ten minutes after everyone had left, four individuals, later identified as appellant

and his three codefendants, Tremaine Green, Tateana Wells,2 and Octavius Wells, arrived at the

home in a red Mitsubishi Lancer. They asked if they could stay because they had heard about a

party happening, and Iannaco allowed them to stay.

       Everyone “h[u]ng out for a little bit,” with people coming in and out of the home.

Approximately twenty to thirty minutes after appellant and his codefendants arrived, Iannaco

went into her bedroom and saw that her PlayStation game console was missing. She told Owen

about the missing item, and he asked each person if they had stolen the PlayStation. Appellant

and each of his codefendants denied taking it.

       After Iannaco saw that her PlayStation was missing, she was in the living room when she

saw a gun and some bullets drop out of Tremaine Green’s pocket. At that point, Owen asked

everyone to go outside. He then brought a rifle he owned outside and showed it to Green. Green

asked to hold the gun, and when Owen gave it to him, Green ran with it into the woods. Owen

chased Green through the woods and eventually came in contact with him on the road. Green

told him that the gun was in the car, so Owen searched the car. Owen did not find the gun, but

he did find the missing PlayStation in the trunk.

       When appellant and his codefendants came outside and asked Owen why he was looking

in the trunk, he told them to “have a nice night,” entered the house, locked the doors, and turned

off the lights. Owen also retrieved his shotgun with which to defend himself because he knew

that Green had a weapon. Appellant and his codefendants then got into their car and drove




       2
           See Wells v. Commonwealth, No. 0896-18-2 (this day decided).
                                            -2-
halfway down the driveway, but subsequently returned to the house.3 Once back at the house,

one of the men went to the door and stated in a “very demanding” manner that he needed to get

his phone. He asked Owen and Iannaco to come outside and help look for it. Owen told them

that they did not have the phone and that they had called the police. Appellant and his

codefendants forced open the door and entered the house. Tremaine Green was holding a pistol

in his hand when he entered.

       Owen and Iannaco were in the kitchen at that time. Iannaco testified that the layout of

the house was such that “when you walk in the door you walk into the living room, which is

open and it flows right into the kitchen . . . [i]t’s almost like one room.” When they entered the

house, one of the individuals “ran” to Owen and took his shotgun from his person.4 After

disarming Owen, appellant and her codefendants told everyone to get out of the house. Owen

went outside and ran into the woods.

       Iannaco did not immediately go outside. She first saw Tateana Wells take two

PlayStation controllers, an Xbox One video game console with two controllers, about ten video

games, and a television from the living room. Tateana Wells made two or three trips to her car

with the items. Iannaco then went into her bedroom and saw a friend, Cash Neighbors, before

she continued into the bathroom, which was located “right off [from] the bedroom.” At some

point, Iannaco saw a man come into the bathroom. He ordered her to go outside, and she did.

There, she ran into the woods and then watched appellant and his codefendants drive down and

exit the driveway in the red Mitsubishi Lancer.


       3
          Iannaco testified that they drove halfway down the driveway then drove back up to the
house. Cash Neighbors, who was inside the home with Owen and Iannaco, testified that they put
the car in park halfway down the driveway, then got out of the car and walked back towards the
house.
       4
        Iannaco testified that Octavius Wells was the one who took the shotgun from Owen.
Owen testified that Tateana Wells took the shotgun from him.
                                              -3-
       Neighbors was in the kitchen with Iannaco and Owen when the door was forced open.

He initially hid behind a corner, but at some point went into the bedroom and retrieved a rifle

belonging to Owen from under the bed. He then went into the bathroom connected to the

bedroom. Octavius Wells opened the bathroom door, saw that Neighbors had a rifle, and left the

bedroom. Neighbors went back into the bedroom to “st[an]d his ground.” Neighbors was alone

in the bedroom at this point, but was then “disarmed” by either Octavius Wells or appellant when

they entered the bedroom. After he was disarmed, Neighbors got into a fistfight with appellant

and Wells. Tateana Wells and Tremaine Green came into the bedroom, and all four individuals

“ganged up on” Neighbors and “beat [him] to the ground.” They took Neighbors’ phone and

searched his pockets, and then started “beating” him again.

       At the conclusion of the Commonwealth’s case-in-chief, appellant moved to strike the

evidence on the larceny of a firearm charge, arguing that the single larceny doctrine applied. The

trial court denied the motion to strike, finding that “there were two separate and distinct times

that this occurred.” First, “[t]he shotgun . . . and the items in the living room were taken at one

point.” Then, “[t]here was an intervening time period” during which Iannaco and Cash went into

the bathroom, and then the codefendants came in at “that time the gun was taken . . . [s]o that’s

two distinct actions.”

       Appellant was found guilty of grand larceny, in violation of Code § 18.2-95, and grand

larceny of a firearm, in violation of Code § 18.2-95. This appeal followed.

                                          II. ANALYSIS

       Appellant argues that the trial court erred in denying his motion to strike the grand

larceny of a firearm offense because his actions constituted one larceny under the single larceny

doctrine.

               Whether the larceny of multiple items at or about the same time
               from the same general location constitutes a single larceny or
                                                -4-
               multiple offenses is an issue that most courts have addressed early
               in the development of their criminal jurisprudence. The concept is
               commonly referred to as the “single larceny doctrine.” The
               principles are easily stated and understood, but application of the
               doctrine becomes problematic when applied to the infinite variety
               of circumstances that can arise.

Richardson v. Commonwealth, 25 Va. App. 491, 495 (1997) (en banc) (citation omitted). “The

overriding principle behind the single larceny doctrine is to prevent the state from aggregating

multiple criminal penalties for a single criminal act.” Id. at 496. Accordingly, we have

recognized that “[a] series of larcenous acts will be considered a single count of larceny if they

are done pursuant to a single impulse and in execution of a general fraudulent scheme.” Acey v.

Commonwealth, 29 Va. App. 240, 247 (1999) (quoting West v. Commonwealth, 125 Va. 747,

754 (1919)). In determining whether this doctrine applies, we consider the following factors:

“(1) the location of the items taken, (2) the lapse of time between the takings, (3) the general and

specific intent of the taker, (4) the number of owners of the items taken and (5) whether

intervening events occurred between the takings.” Id. “The primary factor to be considered is

the intent of the thief and the question to be asked is whether the thefts . . . were part of one

impulse.” Richardson, 25 Va. App. at 497. See also Millard v. Commonwealth, 34 Va. App.
202, 207 (2000) (noting that “multiple unlawful takings constitute separate larcenies if the thief

acted upon a separate intent or impulse for each theft”).

       As the doctrine’s applicability is dependent upon the specific facts of each case, and

primarily upon the intent of the thief, this Court “will affirm the trial court’s determination unless

plainly wrong or unless the record lacks any evidence to support that determination.” Bragg v.

Commonwealth, 42 Va. App. 607, 612 (2004).

       Appellant contends that the single larceny doctrine applies in this case because the two

larcenies that occurred were part of the same act, were around the same time, and at the same

location. Appellant relies on Acey to support his argument that the doctrine applies.
                                                 -5-
       However, the facts in this case are distinguishable from Acey. In Acey, this Court held

that the single larceny doctrine applied because the defendant took three firearms that were

“within a few feet of each other” in the same room, and “[t]here was no appreciable lapse of time

between the takings, only time enough for defendant to step from the closet, to the dresser and

then to the headboard of the bed.” Id. at 247-48. This Court further found that the

“[d]efendant’s intent . . . was to steal the weapons, but there [was] no indication he formed this

intent separately for each item. Rather, his actions show he was motivated by one compulsion to

steal.” Id. at 248. This Court held that there were no “intervening events [that] took place

between the takings.” Id.

       Here, the trial court found that one distinct larceny occurred when Tateana Wells

removed electronics from the home, and the second distinct larceny occurred when appellant and

Octavius Wells took the rifle from Neighbors in the bedroom. The evidence adduced at trial

supports this finding. Although the two incidents occurred in the same house, they occurred in

different rooms of the house, by different people, and at different times. Tateana Wells removed

the video game items and television from the living room and left the residence several times to

take the items to the car. Octavius Wells and appellant stayed in the residence and subsequently

took the rifle from Neighbors. Thus, unlike Acey, there were “intervening events” that occurred

between the two events. Furthermore, the trial court could reasonably infer that Tateana Wells’

intent to steal the items from the living room was not the same intent as appellant’s and Octavius

Wells’ intent to steal the rifle from Neighbors, especially so in this case because the thefts were




                                                -6-
committed by different perpetrators against different victims.5 Therefore, we hold that contrary

to appellant’s arguments, the trial court did not err in rejecting the applicability of the single

larceny doctrine and convicting him of grand larceny and grand larceny of a firearm.

                                         III. CONCLUSION

       We hold that trial court did not err in denying appellant’s motion to strike the

second-charged larceny because of the single larceny doctrine. Accordingly, we affirm.

                                                                                             Affirmed.




       5
          We note that appellant was guilty as a principal in the second degree of the larceny of
the electronic items taken by Tateana Wells despite the fact that he did not actually remove the
items from the house, based upon the concert of action doctrine. See Rollston v.
Commonwealth, 11 Va. App. 535, 543 (1991) (“[E]veryone connected with carrying out a
common design to commit a criminal act is . . . bound by the act of any member of the
combination, perpetrated in the prosecution of the common design. But it is not necessary that
the crime committed shall have been originally intended.” (quoting Boggs v. Commonwealth,
153 Va. 828, 836 (1929))); see also Code § 18.2-18 (providing that one who acts as a principal in
the second degree to a felony “may be indicted, tried, convicted[,] and punished in all respects as
if a principal in the first degree”).
                                                -7-